Exhibit2.9 Unaudited Interim Condensed Consolidated Financial Statements of For the three-month and six-month periods ended September 30, 2014 and 2013 CERES GLOBAL AG CORP. Table of Contents September 30, 2014 Page Interim Condensed Consolidated Balance Sheets 1 Interim Condensed Consolidated Statements of Comprehensive Income (Loss) 2 Interim Condensed Consolidated Statements of Cash Flows 3 Interim Condensed Consolidated Statements of Changes in Shareholders’ Equity 4 Notes to the Interim Condensed Consolidated Financial Statements 5 – 24 CERES GLOBAL AG CORP. Consolidated Balance Sheets (Unaudited) Note September 30, 2014 March 31, 2014 ASSETS Current Cash $ $ Portfolio investments, at fair value 4 Due from Brokers 5 Derivatives 12(a) Accounts receivable, trade Inventories, grains GST - HST recoverable Income taxes recoverable Assets held for sale 6 - Prepaid expenses and sundry assets Current assets Investments in associates Intangible assets Investment property 7 - Property, plant and equipment 8 Non-current assets TOTAL ASSETS $ $ LIABILITIES Current Bank indebtedness 9 $ $ Term loan 10 - Accounts payable and accrued liabilities Repurchase obligations 11 - Derivatives 12(a) Provision for future payments to Front Street Capital 15 Current liabilities Non-current liability, deferred income taxes TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common shares 13(e) Deferred share units 14 Contributed surplus Currency translation account Deficit ) ) TOTAL SHAREHOLDERS' EQUITY COMMITMENTS 8 CONTINGENT LIABILITY 18 SUBSEQUENT EVENT 19 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. ON BEHALF OF THE BOARD 1 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Comprehensive Income (Loss) For the three-month and six-month periods ended September 30 (Unaudited) 3 months 6 months Note REVENUES $ Cost of sales ) GROSS PROFIT General and administrative expenses 15 ) INCOME (LOSS) FROM OPERATIONS ) ) Finance income (loss) 12(b) Finance expenses ) INCOME (LOSS) BEFORE INCOME TAXES AND UNDERNOTED ITEM ) ) ) Income taxes (recovery) ) ) INCOME (LOSS) BEFORE UNDERNOTED ITEM ) ) ) Share of net income (loss) in investments in associates ) NET INCOME (LOSS) FOR THE PERIOD ) ) ) Other comprehensive gain (loss) for the period Gain (loss) on translation of foreign currency accounts of foreign operations ) TOTAL COMPREHENSIVE GAIN (LOSS) FOR THE PERIOD $ $ ) $ $ ) WEIGHTED-AVERAGE NUMBER OF SHARES FOR THE PERIOD PROFIT (LOSS) PER SHARE Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Supplemental disclosure of selected information: Depreciation included in Cost of sales $ Depreciation included in General and administrative expenses $ Amortization of financing costs included in Finance expenses $ Personnel costs included in Cost of sales $ Personnel costs included in General and administrative expenses $ The accompanying notes are an integral part of these financial statements. 2 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Cash Flows For the three-month and six-month periods ended September 30 (Unaudited) Note 3 months 6 months CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) for the period $ $ ) $ ) $ ) Adjustments for: Depreciation of property, plant and equipment Realized gain on sale of property, plant and equipment 12(b) - ) - ) Change in fair value of investments - - Finance expense Income taxes ) ) Deferred share units issued to Directors and fair value adjustment 14 - - Share of net income in investments in associates ) Changes in non-cash working capital accounts 17 ) Interest paid ) Income taxes paid ) Cash flow provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from disposition of assets held for sale - - - Dividend received from associate - - - Proceeds from sale of property, plant and equipment - - Acquisition of, and costs capitalized on, investment property 7 - ) ) ) Acquisition of property, plant and equipment 8 ) Cash flow used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from (repayment of) bank indebtedness ) Proceeds from term loan - - - Net repayment of repurchase obligations - - ) ) Financing costs paid - - ) - Deferred share units redeemed - - ) - Repurchase of common shares under normal course issuer bid - ) - ) Cash flow provided by (used in) financing activities ) ) Foreign exchange cash flow adjustment on accounts denominated in a foreign currency ) ) Increase (decrease) in cash for the period ) ) ) Cash, beginning of period Cash, end of period $ The accompanying notes are an integral part of these financial statements 3 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Changes in Shareholders' Equity For the six-month periods ended September 30 (Unaudited) Note Common shares Warrants Deferred share units Contributed surplus Currency translation account Deficit Total Balances, April 1, 2014 $ $
